In re Hudson, Louis; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. H, No. 92-1253; to the Court of Appeal, Fifth Circuit, No. 09-WR-563.
Writ granted in part. Given relator’s showing of a reasonable probability that Judge Wicker participated in the prosecution of his case as an assistant district attorney before her election to the Fifth Circuit Court of Appeal, and that she therefore should not have participated in reconsidering his writ applications filed between 1994 and 2007 after this Court transferred them back to the court of appeal pursuant to State v. Cordero, 08-1717, p. 2 (La.10/3/08), 993 So.2d 203, see State ex rel. Hudson v. State, 09-0134 (La.4/24/09), 7 So.3d 1179, out of an abundance of caution, this case is transferred to the Fourth Circuit Court of Appeal for its consideration.